DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 12/23/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an ink cartridge that is mounted in a printer with an electronic component mounting section configured to mount an electronic component, and configured to move with respect to the cartridge body in a second direction different from a first direction that is a direction in which the ink cartridge is inserted into the 
The primary reason for allowance for claim(s) 5 is that applicant's claimed invention includes a printer with an electronic circuit coupled to the electrical coupling portions, and the ink cartridge includes a cartridge body configured to contain ink to be supplied to the printer body, including a guide portion having a shape that fits into the cartridge receiving section of the printer body, and configured to be linearly inserted to a first position in which the ink cartridge is in a mounted state in the cartridge receiving section, an electronic component mounting section configured to mount an electronic component, and configured to move with respect to the cartridge body in a second direction different from a first direction that is a direction in which the ink cartridge is inserted into the cartridge receiving section, a holding portion configured to hold the electronic component mounting section at an initial position in which the electronic component mounting section is in a predetermined positional relationship with the 
The primary reason for allowance for claim(s) 6 is that applicant's claimed invention includes a method for mounting with the cartridge body including a guide portion having a shape that fits into the cartridge receiving section along a first direction, which is an insertion direction of the cartridge body into the cartridge receiving section, to a second position before a first position in which the cartridge body is in a mounted state in the cartridge receiving section; and moving the electronic component mounting section from the initial position in a second direction different from the first direction to couple the electronic component to electrical coupling portions provided on the printer side, by linearly inserting the cartridge body from the second position to the first position along the first direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.

WO patent publication number 2019074132 to Inoue et al. discloses a cartridge with an electrical connection. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853